IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Commonwealth of Pennsylvania                  :
                                              :
              v.                              :   Nos. 289 & 290 C.D. 2020
                                              :   Submitted: August 28, 2020
Gerald Edwards,                               :
                            Appellant         :


BEFORE: HONORABLE P. KEVIN BROBSON, Judge1
        HONORABLE ANNE E. COVEY, Judge
        HONORABLE J. ANDREW CROMPTON, Judge


OPINION NOT REPORTED


MEMORANDUM OPINION
BY JUDGE BROBSON                                           FILED: March 24, 2021


       In these consolidated matters, Appellant Gerald Edwards (Edwards) appeals,
pro se, from orders of the Court of Common Pleas of Bucks County (trial court),
which imposed fines and costs upon him after the trial court found him guilty of
various summary violations of the Middletown Township Code of Ordinances.
We affirm.
       Edwards owns property located in Middletown Township, Bucks County
(Property).        In August 2018, Code Enforcement Officer Sandra Morgan
(Enforcement Officer) issued a notice of violation to Edwards regarding five
violations of provisions of the Middletown Township International Property


       1
       This case was assigned to the opinion writer before January 4, 2021, when Judge Brobson
became President Judge.
Maintenance Code and nuisance ordinance,2 and one violation of the Middletown
Township Zoning Ordinance.3 The property maintenance and nuisance violations
concerned the presence of junk, trash, debris, old wood, an unpleasant compost pile,
inoperable vehicles, weeds, and overgrowth on the Property. The zoning ordinance
violation concerned the presence of chickens on the Property. The notice of
violation informed Edwards that he had thirty days to remedy the violations, that he
could appeal the notice within thirty days, and that a reinspection of the Property
would occur the following month.
       Thereafter, upon reinspection of the Property, the Enforcement Officer issued
six citations to Edwards based on the aforementioned violations. On May 1, 2019,
a Magisterial District Judge (MDJ) found Edwards guilty as to all six citations.
Edwards filed a summary appeal of his convictions to the trial court, and the matter
was docketed at CP-09-SA-0000318-2019. In the meantime, on April 11, 2019, the
Enforcement Officer issued a seventh citation to Edwards based on his installation


       2
         At the time, Middletown Township had adopted the 2003 edition of the International
Property Maintenance Code. See Exhibit C-5, Notice of Violation; see also Section 1704-A(a) of
The Second Class Township Code (Township Code), Act of May 1, 1933, P.L. 103, as amended,
added by the Act of November 24, 2015, P.L. 427, 53 P.S. § 66704-A(a) (providing that “the
township supervisors may enact a property maintenance ordinance, and they may incorporate a
standard or nationally recognized property maintenance code, or a variation or change or part of
the code, published and printed in book form, without incorporating the text of the code in the
ordinance, or the supervisors may enact a standard or nationally recognized property maintenance
code or a change or variation or part, as the ordinance”). Additionally, Section 1529 of the
Township Code, added by the Act of November 9, 1995, P.L. 350, 53 P.S. § 66529, provides for
the prohibition of nuisances by ordinance, and Section 1601(c.1) of the Township Code, 53 P.S.
§ 66601(c.1), provides for enforcement of ordinance provisions enacted pursuant to the Township
Code.
       3
         The Pennsylvania Municipalities Planning Code (MPC), Act of July 31, 1968, P.L. 805,
as amended, 53 P.S. §§ 10101-11202, authorizes local municipalities to enact and enforce zoning
regulations. See Section 601 of the MPC, 53 P.S. § 10601, and Section 617.2 of the MPC, added
by the Act of December 21, 1988, P.L. 1329, 53 P.S. § 10617.2.

                                               2
of a fence around the Property without applying for required permits in violation of
the Middletown Township Zoning Ordinance.4 On May 29, 2019, the MDJ found
Edwards guilty as to that citation. Edwards filed a summary appeal of his conviction
to the trial court, and the matter was docketed at CP-09-SA-0000401-2019.
       The trial court held a hearing on both matters on August 9, 2019. Following
the hearing, the trial court found Edwards guilty of all offenses and ordered Edwards
to pay fines and costs. This consolidated appeal followed.5
       On August 23, 2019, at each trial court docket number, the trial court issued
an order pursuant to Pennsylvania Rule of Appellate Procedure 1925(b), directing
Edwards to file a Statement of Errors Complained of on Appeal within twenty-one
days of the trial court’s order. Appellant filed a belated statement at each docket
number on September 17, 2019. Edwards raised the same issue in both Rule 1925(b)
statements, specifically alleging that the “court had no subject matter jurisdiction.”
(Original Records, Pa. R.A.P. 1925(b) statements, filed 9/17/2019.)
       In both of its opinions issued pursuant to Pennsylvania Rule of Appellate
Procedure 1925(a), the trial court concluded that Edwards’ challenge relating to
subject matter jurisdiction was without merit. In support of its conclusion, the trial
court cited, inter alia, Section 932 of the Judicial Code, 42 Pa. C.S. § 932 (providing
that, in general, “each court of common pleas shall have exclusive jurisdiction of
appeals from final orders of the minor judiciary established within the judicial
district”), and Pennsylvania Rule of Criminal Procedure 462(A) (providing that

       4
         Edwards was also provided a notice of violation with respect to this citation on
March 8, 2019.
       5
         Edwards originally filed a notice of appeal at each trial court docket number and directed
the appeals to the Superior Court. The Superior Court transferred the appeals to this Court by
orders filed on January 27, 2020. This Court subsequently consolidated the matters by orders
dated August 21, 2020.

                                                3
“[w]hen a defendant appeals after the entry of a guilty plea or a conviction by an
issuing authority in any summary proceeding, upon the filing of the transcript and
other papers by the issuing authority, the case shall be heard de novo by the judge of
the court of common pleas sitting without a jury”).6 The trial court further observed
that Edwards’ belated Rule 1925(b) statement impeded its review. Thus, the trial
court concluded that Edwards’ appeal should be dismissed.
       On appeal,7 Edwards purports to raise several issues before this Court,
including his challenge relating to subject matter jurisdiction.8                  Preliminarily,
however, we note that Edwards failed to file his Rule 1925(b) statement in a timely
manner and only raised the issue of subject matter jurisdiction therein. Further, with
respect to the issue of subject matter jurisdiction, Edwards fails to present a
developed argument in support of that issue. Indeed, the argument section of



       6
         The trial court summarily concluded that the MDJ also had subject matter jurisdiction
with respect to the ordinance violations.
       7
         “This Court’s review of a ‘trial court’s determination on appeal from a summary
conviction is limited to whether there has been an error of law or whether competent evidence
supports the trial court’s findings.’” Commonwealth v. Nicely, 988 A.2d 799, 803 n.3 (Pa.
Cmwlth. 2010) (quoting Commonwealth v. Hall, 692 A.2d 283, 284 n.2 (Pa. Cmwlth. 1997)).
       8
          Edwards’ brief fails to comply with the Pennsylvania Rules of Appellate Procedure in
several respects. For instance, Pennsylvania Rule of Appellate Procedure 2116 provides that “[t]he
statement of the questions involved must state concisely the issues to be resolved, expressed in the
terms and circumstances of the case but without unnecessary detail” and that, generally, “[e]ach
question shall be followed by an answer stating simply whether the court . . . agreed, disagreed,
did not answer, or did not address the question.” Edwards’ statement of the questions involved
consists of one paragraph in which he sets forth multiple issues interspersed with suggested
answers, argumentative statements, and citations to documents he attached to his brief, including
portions of the transcript from the trial court’s August 9, 2019 hearing. Additionally, as discussed
infra, Edwards also fails to include an argument section that complies with Pennsylvania Rule of
Appellant Procedure 2119 (providing that argument section of a brief “shall be divided into as
many parts as there are questions to be argued” and include “discussion and citation of authorities
as are deemed pertinent”).

                                                 4
Edwards’ brief consists only of two sentences, without any citation to legal authority,
in which he challenges the evidence supporting his convictions.
       In view of the above, we note that a failure to file a timely Rule 1925(b)
statement generally results in waiver of all issues on appeal. See, e.g., Jenkins v.
Fayette Cnty. Tax Claim Bureau, 176 A.3d 1038, 1042 (Pa. Cmwlth. 2018)
(observing that “this Court has repeatedly held that an appellant waives all issues for
appeal where the Rule 1925(b) statement is not filed on time”). Similarly, “issues
are considered waived when [they are] not included in a filed [Rule 1925(b)]
statement.” Commonwealth v. Holtzapfel, 895 A.2d 1284, 1287 (Pa. Cmwlth. 2006).
It is also axiomatic that “[a]rguments not properly developed in a brief will be
deemed waived by this Court.” Rapid Pallet v. Unemployment Comp. Bd. of
Rev., 707 A.2d 636, 638 (Pa. Cmwlth. 1998). These principles notwithstanding, this
Court has observed that “[t]he question of subject matter jurisdiction . . . can never
be waived; it may be raised at any stage in the proceedings or sua sponte by the
court.” Pa. Nat’l Guard v. Workmen’s Comp. Appeal Bd., 437 A.2d 494, 496 (Pa.
Cmwlth. 1981). Accordingly, we hold that Edwards has waived all issues aside from
his jurisdictional challenge for his failure to comply with our rules of appellate
procedure, and we proceed to address that remaining claim on the merits.
       “Subject matter jurisdiction relates to the competency of a court to hear and
determine controversies of the general nature of the matter involved.” Chiro-Med
Rev. Co. v. Bureau of Workers’ Comp., 908 A.2d 980, 983-84 (Pa. Cmwlth. 2006).
As outlined by the Commonwealth in its brief to this Court, Section 1515(a)(7) of
the Judicial Code, 42 Pa. C.S. § 1515(a)(7), provides that “magisterial district judges
shall . . . have jurisdiction of . . . the following matters: . . . (7) Matters jurisdiction
of which is vested in magisterial district judges by any statute.” With respect to


                                             5
Edwards’ violation of Middletown Township’s property maintenance and nuisance
ordinance provisions, we observe that Section 1601(c.1) of the Township Code
provides, in relevant part:
      (c.1) An ordinance enacted by the board of supervisors pursuant to this
      act shall prescribe the fines and penalties which may be imposed for its
      violation and shall, unless otherwise specified in another statute,
      designate the method of its enforcement in accordance with the
      following:

          (1) Civil enforcement.--Except as provided in paragraph (2),
          when the penalty imposed for the violation of an ordinance
          enacted pursuant to the provisions of this act is not voluntarily
          paid to the township, the township shall initiate a civil
          enforcement proceeding before a district justice. The civil
          enforcement proceeding shall be initiated by complaint or by
          such other means as may be provided by the Pennsylvania Rules
          of Civil Procedure. . . .

          (2) Enforcement as summary offenses.--For an ordinance
          regulating building, housing, property maintenance, health, fire,
          public safety, parking, solicitation, curfew, water, air or noise
          pollution, the board of supervisors shall provide that its
          enforcement shall be by action brought before a district justice in
          the same manner provided for the enforcement of summary
          offenses under the Pennsylvania Rules of Criminal
          Procedure. . . .
Further, with respect to Edwards’ violations of Middletown Township’s zoning
ordinance provisions, we observe that Section 617.1 of the MPC, added by the Act
of December 21, 1988, P.L. 1329, 53 P.S. § 10617.1, provides that “[d]istrict justices
shall have initial jurisdiction over proceedings brought under [S]ection 617.2” of the
MPC, which sets forth the enforcement remedies for violations of a municipal
zoning ordinance.



                                          6
       With respect to the trial court’s subject matter jurisdiction, as noted,
Section 932 of the Judicial Code provides that “each court of common pleas shall
have exclusive jurisdiction of appeals from final orders of the minor judiciary
established within the judicial district.” Further, Pennsylvania Rule of Criminal
Procedure 462(A) provides that “[w]hen a defendant appeals after the entry of a
guilty plea or a conviction by an issuing authority in any summary proceeding, upon
the filing of the transcript and other papers by the issuing authority, the case shall be
heard de novo by the judge of the court of common pleas sitting without a jury.”
       Based on the foregoing, we conclude that the MDJ and trial court had subject
matter jurisdiction over the proceedings in these consolidated appeals. As Edwards
has failed to provide any meaningful argument to the contrary, we affirm the orders
of the trial court.




                                           P. KEVIN BROBSON, Judge




                                           7
       IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Commonwealth of Pennsylvania             :
                                         :
           v.                            :     Nos. 289 & 290 C.D. 2020
                                         :
Gerald Edwards,                          :
                         Appellant       :



                                     ORDER


     AND NOW, this 24th day of March, 2021, the orders of the Court of
Common Pleas      of   Bucks   County,       dated   August   9,   2019,   at   docket
numbers CP-09-SA-0000318-2019 and CP-09-SA-0000401-2019 are hereby
AFFIRMED.




                                         P. KEVIN BROBSON, Judge